Citation Nr: 0205993	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  00- 08 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of primary service connection for a right 
hip disorder.  

2. Entitlement to service connection for a right hip disorder 
as secondary to service connected left knee disability.  

3. Entitlement to service connection for a left hip disorder 
as secondary to service connected left knee disability.  

4. Entitlement to an evaluation in excess of 20 percent for a 
right shoulder disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from January 1992 to March 
1996.  

Primary service connection for a right hip disability was 
previously denied by the RO in an unappealed rating decision 
of February 1997.  This case now comes before the Board on 
appeal from an October 1999 rating decision that denied 
secondary service connection for a right hip disorder and a 
left hip disorder and also denied an evaluation in excess of 
20 percent for a right shoulder disorder.  In July 2000 the 
veteran appeared and gave testimony at a hearing via 
teleconference before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

In December 2001 the RO found that no new and material 
evidence had been submitted to reopen a claim for primary 
service connection for a right hip disability.  That issue, 
as well as the issues of entitlement to secondary service 
connection for right and left hip disorders and entitlement 
to an evaluation in excess of 20 percent for a right shoulder 
disability are before the Board for appellate consideration 
at this time.  

The Board is undertaking additional development on the issue 
of entitlement to secondary service connection for a right 
hip disability pursuant to authority granted by 67 Fed. Reg. 
3,009, 3.104 (January 23, 2002) (to be codified at 38 
C.F.R.§ 19.9(a)(2)).  In addition, having currently decided 
by way of the present Board decision that the veteran has in 
fact submitted new and material evidence sufficient to reopen 
his claim of entitlement to primary service connection for a 
right hip disability, the Board is now also undertaking 
additional development with respect to that claim.  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903 (67 Fed. 
Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the issues of entitlement to 
primary service connection for a right hip disorder.  

It appears that the veteran also wishes to claim service 
connection for a low back disorder and to reopen a claim for 
service connection for a skin disorder.  He is also seeking 
an increased rating for his service connected left knee 
disorder.  These issues have not been adjudicated by the RO 
and are referred to the RO for all appropriate action.  


FINDINGS OF FACT

1. The veteran's claim for primary service connection for a 
right hip disorder was denied by the RO in a rating 
decision dated in February 1997; the veteran was notified 
of this rating decision by letter dated in February 1997, 
but he did not perfect an appeal from this rating action.  

2. The evidence associated with the record since the February 
1997 rating decision is new and relevant to the claim, and 
must be considered with the previously assembled evidence 
to fairly decide the merits of the claim of entitlement to 
primary service connection for a right hip disability.  

3. The veteran does not have a left hip disability that is 
related to his service connected left knee disability.  

4. The veteran's service connected status post right shoulder 
disability is manifested by limitation of motion and 
painful motion with right shoulder flexion limited to 90 
degrees and right shoulder abduction limited to 90 degrees 
on recent VA orthopedic examination.  


CONCLUSION OF LAW

1. The February 1997 rating decision, which denied primary 
service connection for a right hip disorder is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.104(a), 20.302, 20.1103 (2001).  

2. The additional evidence received subsequent to the 
February 1997 rating decision, which denied primary 
service connection for a right hip disorder, is new and 
material; and the veteran's claim for this benefit is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  

3 The veteran's does not have a left hip disability that is 
proximately due to or the result of service connected 
disability.  38 C.F.R. § 3.310 (a) (2001).

4 The criteria for an evaluation in excess of 20 percent for 
a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.71(a) Diagnostic Code 5201 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100 et. 
seq. (West 1991 & Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The RO was cognizant of the Veterans Claims Assistance Act of 
2000 when it most recently considered the claims now before 
the Board.  The veteran and his representative have been 
informed of the laws and regulations governing the claims for 
secondary service connection for left hip disability in a 
statement of the case dated in January 2000 and in a 
supplemental statement of the case dated in December 2001.  
These documents also informed the veteran and his 
representative of the appropriate regulations and schedular 
criteria governing the issue of an increased rating for his 
service connected right shoulder disorder.  

In addition, the veteran was afforded an opportunity to 
provide testimony regarding the relevant evidence in this 
case during a July 2000 RO hearing conducted via 
teleconference.  The clinical record concerning the claims 
for secondary service connection and an increased rating 
addressed in this decision appears to be complete, and there 
is no indication in the record that significant, relevant 
evidence is available, but has not been considered.  
Therefore, no further evidentiary development appears to be 
necessary in regard to the veteran's claims for entitlement 
to secondary service connection for a left hip disorder and 
entitlement to an increased rating for a right shoulder 
disability.  

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to 
these issues which are now before the Board for appellate 
consideration.  The Board will therefore proceed to consider 
the merits of these claims on the basis of the evidence 
currently of record.  

In regard to the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim for direct 
service connection for a right hip disorder, the Board 
further notes that, to implement the provisions of the VCAA, 
the Secretary of VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  Generally, the 
provisions of this liberalizing law, to include the 
implementing regulations, are "potentially applicable to 
claims pending on the date of the VCAA's enactment."  See 
Holliday v. Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Notably, however, the 
regulations create an exception to the applicability rule 
with respect to VA assistance in cases of claims to reopen a 
finally decided claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In effect, this exception applies to any claim to reopen a 
finally adjudicated claim received on or after August 29, 
2001.  Id.  In addition, the amended regulatory provisions of 
38 C.F.R. § 3.156(a) redefine the term "material evidence" 
and incorporate an evidentiary prerequisite of establishing 
"a reasonable possibility of substantiating the claim," for 
the purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to section 
3.156(a) would be applicable to any claim to reopen a finally 
decided claim received on or after August 29, 2001, thereby 
creating another exception to the applicability rule.  Id.  
Inasmuch as the veteran's request to reopen his claim for 
primary service connection for a right hip disability was 
made in April 1999, which is well in advance of August 29, 
2001, the implementing and amended regulations, as noted 
above, do not apply for the purpose of determining whether 
the veteran in this case has submitted new and material 
evidence sufficient to reopen his claim.  Id; cf. Karnas v. 
Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's request to reopen his claim of direct service 
connection for a right hip disability.   38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(b)).

In this regard, the record reflects that the veteran in this 
case has received notification regarding the type of evidence 
needed to reopen his claim for primary service connection for 
a right hip disability.  The December 2001 Supplemental 
Statement of the Case, which has been furnished during the 
pendency of this appeal, addressed the law and evidentiary 
shortcomings of the veteran's claim to reopen.  Moreover, 
during his personal hearing conducted in July 2000, the 
veteran and his representative provided testimony that 
addressed the merits as well as the additional evidence 
needed to reopen his claim-in that, they requested and were 
afforded opportunity to submit such evidence in support of 
her claim.  Thus, the veteran has been advised of the 
evidence necessary to reopen his claim for primary service 
connection for a right hip disorder and the evidence relevant 
to the application to reopen this claim has been properly 
developed.  As such, there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding the matter of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to primary service connection 
for a right hip disorder.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  


I. New and Material Evidence to Reopen a Claim for Primary 
Service Connection for a Right Hip Disorder.  

The evidence that was of record at the time of the February 
1997 rating action that denied primary service connection for 
a right hip disability may be briefly summarized.  The 
veteran's service medical records revealed that the veteran 
was seen in February 1992 for the treatment of right hip pain 
consequent to trauma.  The assessments included right hip 
strain.  On a February 1993 physical examination for ranger 
training the veteran's lower extremities were evaluated as 
normal.  On VA orthopedic examination in May 1996 there were 
no complaints or findings reported in regard to the veteran's 
right hip.  No complaints or findings regarding the right hip 
were reported on Further VA orthopedic examinations conducted 
in October 1996.  

The evidence associated with the claims folder subsequent to 
the February 1997 rating action that denied primary service 
connection for a right hip disability includes a report of a 
June 1999 VA orthopedic examination in which the veteran gave 
a history of right hip pain, but he had no hip pain at the 
time of the examination.  No findings or diagnosis regarding 
the right hip was reported on this examination.  

In an October 1999 statement, the veteran's wife stated that 
he had sustained a hip injury during service and had been 
trying to get treatment for his medical problems ever since 
his discharge from service.  

A VA x-ray of the right hip performed in April 2000 showed a 
cystic lesion in the neck of the femur that was possibly an 
intra-articular osteoid osteoma.  A CT scan of the right hip 
performed in July 2000 was interpreted as normal.  Subsequent 
VA outpatient treatment for right hip pain is indicated.  

During a July 2000 RO hearing via teleconference the veteran 
said that he injured his right hip during his basic military 
training.  He also said that he reinjured his right hip in a 
subsequent military parachute jump, but had not been able to 
obtain any records of this injury.  He reported that he had 
been receiving VA treatment for his right hip disability.  

In a July 2000 statement, a VA physician stated that she had 
seen the veteran for right hip complaints in early July 2000 
and that he had related a history of an inservice right hip 
injury at that time.  He further said that his right hip pain 
was constant and had gotten considerably worse since February 
2000.  The doctor reported that an x-ray performed the 
previous April showed a cystic lesion in the area of the 
right femur and a subsequent CT scan had been performed and 
was interpreted as normal.  The doctor concluded that, that 
it was possibility that the veteran's right hip pain could be 
caused by his service injury, as long as the pain had been 
present since his injury during service, as he stated.  

During private treatment in August 2000 a small cyst in the 
femoral neck was again noted, which appeared to be benign.  

During A VA orthopedic examination in May 2001, the veteran 
said that his right hip had been bothering him since 1995.  
Evaluation of the right hip revealed no groin tenderness.  
Active range of motion in the right hip was 125 degrees of 
flexion: 30 degrees of extension; 45 degrees of abduction; 25 
degrees of adduction; 60 degrees of external rotation; and 40 
degrees of internal rotation with some pain.  It was noted 
that the veteran's right hip was normal clinically and 
radiographically.  The veteran was advised to have a SPECT 
bone scan to rule out avascular necrosis. After a VA 
performed whole body scan performed in May 2001 spot films of 
the pelvis and hips showed no evidence of abnormalities, 
either by increased or decreased uptake in the hips and 
pelvis.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in November 1996.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may be granted for disease diagnosed after service 
providing the evidence establishes that it was incurred 
during service.  38 C.F.R. § 3.303(d) (2001).

The basis for the RO's unappealed rating decision in February 
1997 that denied the veteran's claim for primary service 
connection for a right hip disability was, essentially, that 
no chronic right hip pathology had been demonstrated during 
service or subsequent to the veteran's discharge from active 
service. The evidence added to the record since the February 
1997 rating decision consists of the veteran's testimony at 
his July 2000 hearing, at which time he testified to the 
effect that he injured his right hip during service and had 
been experiencing hip pain thereafter.  This hearing 
testimony is presumed to be credible for purposes of 
determining whether it is new and material in view of the 
holdings of the Court in Kutscherousky and Evans, both supra. 
In addition, the recent record includes private and VA 
medical records showing that the veteran has a cyst in the 
area of the right femur and a statement by a physician that 
raises the possibility that the veteran's right hip pain was 
the result of a trauma sustained during service.  

All the evidence noted in the preceding paragraph is new 
evidence since it was not previously of record and is not 
cumulative of evidence that was previously of record.  This 
evidence also tends to indicate the possibility that the 
veteran's may have a right hip disability that had its onset 
during service.  Although the recent record also includes 
evidence to the contrary, the above evidence, presuming its 
credibility, speaks to the specific matter of whether the 
veteran has a service related right hip disability, and it is 
therefore material evidence that must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a right hip disability.  Having 
determined that new and material evidence has been submitted, 
the veteran's previously denied claim for primary service 
connection for a right hip disorder is therefore reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


II. Secondary Service Connection for a Left Hip Disorder   

The veteran has contended that he has left hip disability 
that is caused by his service connected left knee disorder 
that is currently rated as 30 percent disabling.  

VA clinical records reflect outpatient treatment for various 
disabilities during the late 1990s.  These records contain no 
complaints or findings regarding a left hip disorder.   

On a June 1999 VA orthopedic examination the veteran gave a 
history of bilateral hip pain, but he had no hip pain at the 
time of the examination.  No findings or diagnosis regarding 
the left hip was reported on this examination.  

A CT scan of both hips was performed by the VA in July 2000.  
There was no evidence of fracture, dislocation, subluxation, 
or any other disability seen.  

During a July 2000 RO hearing via teleconferencing, the 
veteran said that his left hip was not bothering him at that 
time and that his problem was primarily with the right hip.  

In May 2001 the veteran underwent a VA performed whole body 
scan.  It was reported that spot films of the hips and pelvis 
demonstrated normal distribution of radioactivity in the 
pelvis and the hips.  SPECT modality of both hips in the 
sagittal, transverse, and coronal views with attention to the 
hips showed normal distribution of radioactivity with no 
evidence of photopenic defects or any abnormalities involving 
the hips or pelvis.  

Under the applicable criteria, secondary service connection 
may be granted for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R.§ 3.310(a).  Also the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R.§ 3.310, and compensation is payable for that degree of 
aggravation for a nonservice-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Although the veteran has been noted to complain of pain in 
both hips, a review of the clinical evidence in this case 
fails to reveal any findings indicative of pathology in the 
veteran's left hip.  It is therefore apparent that the 
veteran does not have a left hip disability that is related 
to a service connected disability.  Since that is the case, 
secondary service connection for a left hip disability is not 
warranted.  


III. An Increased Rating for a Right Shoulder Disability


The veteran's service medical records indicate that he 
sustained a right shoulder dislocation and subluxation in 
October 1993.  In a rating decision of July 1996 the RO 
granted service connection for residuals of a right shoulder 
dislocation with a noncompensable (0 percent) rating assigned 
from March 1996.  

VA clinical records reflect occasional treatment during the 
late 1990s for complaints of pain, stiffness, instability, 
weakness, and limited function in the right shoulder.  X-rays 
showed an old healed fracture of the distal right clavicle.  

On VA orthopedic examination conducted in January 1998 it was 
noted that the veteran was right handed.  The veteran 
complained that the right shoulder "goes out" with such 
minor activity as opening a jar.  He also said that his right 
arm would occasionally lock and then he would have pain and 
limited motion for a few days thereafter.  On evaluation the 
veteran was noted to voluntarily limit elevation of his right 
shoulder to 90 degrees.  He was able to reach behind his 
head, but he performed this manuever in a slow and careful 
manner in order to prevent the shoulder from going out.  
There was no crepitation in the shoulder upon movement and it 
was reported that a previous examiner had noted that humerus 
would tend to subside a bit when the veteran partially 
elevated the right arm although this was not definitely noted 
on the current examination.  This was considered to be a 
partial abnormal joint movement that could make the shoulder 
sore and require some pulling to realign the joint.  

In a rating decision of February 1998 the disability rating 
for the veteran's right shoulder disorder was increased to 20 
percent, effective March 4. 1996.  

On further VA orthopedic examination in June 1999 the veteran 
reported increased pain in the right shoulder and he also 
reported decreased use of the right arm.  It was noted that 
the veteran guarded his right arm while disrobing.  The 
veteran had 85 degrees of right shoulder flexion with 
discomfort and 80 degree of extension with marked discomfort.  
Internal rotation in the right shoulder was to 80 degrees 
with discomfort and right shoulder external rotation was to 
30 degrees and painless.  The veteran could reach over his 
head to 110 degrees.  There was tenderness over the right 
acromion.  He could manipulate along the clavicle from mid 
clavicle to the acromioclavicular joint with reaction or 
complaint.  There was tenderness anteriorly beyond the 
acromioclavicular joint.  There was also posterior 
discomfort, but not to the same extent.  X-rays showed 
evidence of bony laydown both inferiorly and superiorly at 
almost the end of the clavicle at the right acromioclavicular 
joint.  

A private MRI study of the right shoulder conducted in June 
1999 showed a very small partial thickness rotator cuff tear 
in the right shoulder, as well as subacromial and subdelatoid 
bursitis and a downsloping acromion process.  

During the July 2000 teleconference hearing the veteran the 
veteran stated that he worked as a construction engineer with 
about half of his duties involving manual labor.  He said 
that his right arm would become sore by the end of every 
workday.  The veteran indicated that he had to use heat and 
ice to his right shoulder about once every two weeks.  The 
veteran also used a muscle relaxant medication because of his 
right shoulder disability.  

Private clinical records reflect outpatient treatment in 2000 
and 2001 for complaints that included pain weakness and 
instability in the right shoulder.  X-rays of the right 
shoulder revealed degenerative changes in the 
acromioclavicular joint.  In February 2001 the veteran 
underwent arthroscopy of the right shoulder with 
decompression.  The postoperative diagnosis was impingement 
syndrome of the right shoulder.  

During a May 2001 VA orthopedic examination, the veteran 
complained of worsening pain in the right shoulder.  It was 
noted that the veteran was recovering from recent surgery and 
had residual stiffness.  Examination revealed mild swelling 
in the right shoulder with no erythema noted.  The veteran 
had limited active range of right shoulder motion.  He had 90 
degrees of active flexion, 90 degrees of abduction, 45 
degrees of internal rotation, and 60 degrees of external 
rotation.  The diagnosis was right shoulder arthroscopic 
surgery with residual stiffness and pain.  The doctor 
commented that there was no evidence of fatigability, lack of 
endurance, motor incoordination, or additional loss of motion 
on repeated use.  It was noted that no rotator cuff tear was 
found during the veteran's recent surgery on his right 
shoulder.  

Under the law, disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The veteran has been assigned a 20 percent rating for his 
left shoulder disability under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code  5202.  Under this rating code, 
impairment of the humerus in the major arm is assigned a 20 
percent rating if there is malunion with moderate deformity 
or if there is recurrent dislocation at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level.  A 30 percent rating if there is 
malunion with marked deformity, or if there is recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movement.  A 50 percent 
rating requires impairment of the humerus in the major arm 
with fibrous union.  

X-rays of the right shoulder have showed an old healed 
fracture of the distal right clavicle and some degenerative 
changes of the right acromioclavicular joint, but indicate 
that there is little if any deformity resulting from the 
veteran's inservice injury to his right shoulder.  Moreover, 
while the veteran does report occasional episodes of 
subluxation and locking in the right shoulder the evidence 
does not show that such episodes occur frequently.  In 
addition, the evidence does show that the veteran shows some 
guarding of movement when he raises his arm above his head, 
but the record does not show that the veteran's right 
shoulder disability results in guarding of all arm movements.  
Thus, an evaluation in excess of 20 percent is not warranted 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5202.

Under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5201, a 20 percent rating is assigned if there is limitation 
of motion to the shoulder level in the major arm.  A 30 
percent rating is assignable for the veteran's right shoulder 
disability if the evidence shows that there is limitation of 
motion to a point midway between the side and shoulder level.  
A 40 percent rating is assignable for the veteran's right 
shoulder disability if the evidence shows that there is 
limitation of motion of the arm to a point 25 degrees from 
the side.  

A rating of 40 percent may also be assigned for the veteran's 
left shoulder disability if there is unfavorable ankylosis in 
the scapulohumeral articulation with abduction limited to 25 
degrees from the side under Diagnostic Code 5200.  However, 
since the veteran's right upper extremity is clearly not 
ankylosed, the provisions of this rating code are not for 
application in this case.  

On the veteran's most recent VA examination in May 2001 the 
veteran was noted to complain of pain and stiffness in his 
right shoulder.  He was noted to have 90 degrees of active 
flexion, 90 degrees of abduction, 45 degrees of internal 
rotation, and 60 degrees of external rotation.  There was no 
evidence of fatigability, lack of endurance, motor 
incoordination, or additional loss of motion on repeated use.  
Limitation of motion of this extent does not equate to 
limitation of motion of the shoulder to a point midway 
between his right side and his shoulder.  Thus an evaluation 
in excess of 20 percent is not warranted for the veteran's 
right shoulder disability under the provisions of Diagnostic 
Code 5201.  

The Board is mindful of the holding of the United States 
Court of Appeals for Veterans Claims in DeLuca v. Brown, 8 
Vet. App. 202(1995), as well as the provisions of 38 C.F.R. 
§§ 4.40, and 4.45.  Moreover the Board also notes that an 
earlier VA examination conducted in 1999 noted slightly 
greater limitation of motion in the veteran's right shoulder 
than on his most recent VA evaluation This limitation of 
motion was also accompanied by reports of pain on motion.  
However, even taking account the shoulder pain reported on 
that earlier examination, the demonstrated limitation of 
motion in the right upper extremity noted on that occasion 
did not approach the degree required for an evaluation in 
excess of the currently assigned 20 percent rating under 
Diagnostic Code 5201.  The Board further notes in regard to 
38 C.F.R. §§ 4.40, and 4.45 that, on the veteran's most 
recent VA orthopedic examination, the examiner specifically 
noted that there was no evidence of fatigability, lack of 
endurance, motor incoordination, or additional loss of motion 
on repeated use in the right shoulder.  

In view of the above, the veteran's service connected right 
shoulder disability remains adequately compensated by the 20 
percent rating currently assigned.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for primary service connection for a right 
shoulder disorder is reopened.  To this extent, the appeal is 
granted.  

Entitlement to secondary service connection for a left hip 
disability is denied.  

Entitlement to an evaluation in excess of 20 percent for the 
veteran's right shoulder disability is denied.  






		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

